Citation Nr: 0602326	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
tempomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission






INTRODUCTION

The veteran served on active duty from January 1985 to 
September 1993.  In addition, her DD 214 shows 4 months and 4 
days of active duty prior to January 1985.


FINDINGS OF FACT

In November 2005, prior to the promulgation of a decision in 
the appeal, the veteran stated that she wished to withdrawal 
the appeal pertaining to the issue of increased evaluation 
for migraine headaches as well as any other pending claims.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to entitlement to increased evaluation for 
migraine headaches have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a Notice of Disagreement 
pertaining to entitlement to increased evaluation for TMJ 
have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.204 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Additionally, 
withdrawal of an appeal will be considered to be withdrawal 
of a Notice of Disagreement.  38 C.F.R. § 20.204 (2005).   
Here, the veteran, in a November 2005 statement, withdrew her 
appeal as to entitlement to increased evaluation for migraine 
headaches.  In this statement, she also stated that she was 
withdrawing any other pending claims as well.  At the time, 
the veteran's claim for increased evaluation for TMJ was 
pending as the RO had not yet issued a statement of the case.  
However, this withdrawal effectively withdrew the veteran's 
Notice of Disagreement with respect to the issue of increased 
evaluation for TMJ. Accordingly, the Board does not have 
jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for entitlement to increased evaluation for 
migraine headaches is dismissed.

The appeal for entitlement to increased evaluation for TMJ is 
dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


